Citation Nr: 1440908	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a right ankle sprain (also claimed as arthritis).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously remanded in May 2014 to afford the Veteran a requested video hearing before a Veterans Law Judge.  Such a hearing was scheduled for August 2014; however, the Veteran failed to appear at his hearing without explanation and his hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.702.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently incarcerated in a Texas correctional facility, and has been since 2004.  In the June 2011 VA Form 9, he requested VA obtain pertinent medical treatment records from the "UTMB-CMHC" (University of Texas Medical Branch - Correctional Managed Health Care) regarding his claimed right ankle disability.  Review of the record does not indicate such records have been recently obtained.  While the Veteran's medical records for his period of incarceration were previously requested by the agency of original jurisdiction, the last such request was made in 2006, approximately 8 years ago.  As the Veteran has reported medical treatment since that time, a remand is necessary to obtain these outstanding medical treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the University of Texas Medical Branch - Correctional Managed Health Care, or any other correctional services medical care provider.  If no such records are available, that fact should be noted for the record.  

2.  If any additional medical records are received, the RO must review the file and determine if a new VA examination is required in light of this additional evidence added to the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending service connection claim for residuals of a right ankle sprain in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

